                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                    Plaintiff,

     v.                                       Crim. Action No.: 1:19-CR-59
                                                        (Judge Kleeh)

MARK BEATTY,

                    Defendant.


   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 14],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On October 17, 2019, the Defendant, Mark Beatty (“Beatty”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count One and

Count Two of the Information [Dkt. No. 10].                  Defendant Beatty

stated that he understood that the magistrate judge is not a United

States District Judge, and Defendant Beatty consented to pleading

before the magistrate judge.          This Court referred Defendant’s plea

of guilty to the magistrate judge for the purpose of administering

the allocution, pursuant to Federal Rule of Criminal Procedure 11,

making    a    finding    as   to   whether   the   plea   was   knowingly   and

voluntarily entered and recommending to this Court whether the

plea should be accepted.

     Based upon Defendant Beatty’s statements during the plea

hearing       and   the   Government’s    proffer     establishing    that   an
USA v. BEATTY                                              1:19-CR-59
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 14],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

independent factual basis for the plea existed, the magistrate

judge found that Defendant Beatty was competent to enter a plea,

that the plea was freely and voluntarily given, that he was aware

of the nature of the charges against him and the consequences of

his plea, and that a factual basis existed for the tendered plea.

The magistrate judge issued a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 14] finding a

factual basis for the plea and recommending that this Court accept

Defendant Beatty’s plea of guilty to Count One and Count Two of

the Information.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.     He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.      Neither the Defendant

nor the Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 14], provisionally ACCEPTS Defendant Beatty’s guilty

plea, and ADJUDGES him GUILTY of the crimes charged in Count One

and Count Two of the Information.




                                  2
USA v. BEATTY                                                   1:19-CR-59
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 14],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.   The Probation Officer shall undertake a presentence

investigation   of   Defendant   Beatty,   and   prepare   a   presentence

investigation report for the Court;

     2.   The Government and Defendant Beatty shall each provide

their narrative descriptions of the offense to the Probation

Officer by November 15, 2019;

     3.   The presentence investigation report shall be disclosed

to Defendant Beatty, counsel for Defendant, and the Government on

or before January 14, 2020; however, the Probation Officer shall

not disclose any sentencing recommendations made pursuant to Fed.

R. Crim. P. 32(e)(3);

     4.   Counsel may file written objections to the presentence

investigation report on or before January 28, 2020;




                                   3
USA v. BEATTY                                                    1:19-CR-59
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 14],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     5.   The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

February 7, 2020; and

     6.   Counsel may file any written sentencing memorandum or

statements      and   motions   for     departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

February 7, 2020.

     The magistrate judge released Defendant Beatty on the terms

of the Order Setting Conditions of Release [Dkt. No. 13] filed on

October 17, 2019.

     The Court will conduct the Sentencing Hearing for Defendant

on Monday, March 2, 2020, at 11:30 A.M., at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: November 5, 2019


                                      /s/ Thomas S. Kleeh
                                      THOMAS S. KLEEH
                                      UNITED STATES DISTRICT JUDGE




                                        4
